h
:i        ‘OFFICE   Oi= THE    A~T~IWJEY   GENEIWL   0F   TEXAS




     Gear Sir:                 Opinion No. 0-2GO3-A
                               Re: :zhcthor State &~~&rahtlse
                              ~~
                                    supplies from Nm Zwzmnfela~
                                    Texti.la.~Eilla,
                                                   (1vioe-prasldent
                                    of that aonaern being a member
                                    of,'the.?e%asPrison Eoard.
                 In your letter.'of+Iugu& 15, 1940, YOU advise that
     xaltsr  Dillord,.a member.c$the Texas Prison Eoard, is also
     vice-president of the New Brauntels Textile Xills, and in
     view of such faot request our opinion QS to whether the State
     my purchase cer$dn supplies for the use of the Prison System
     fron slid I\'e;qBrhunfets Textile Xills,~nhich we assme is a
     aorporation.      ,.
                        ~I' ,. .,,,,
                              .._
                 T&co~rts   alr?ost"unanimusly hofd void t!lose
     contracts bet.tieen puhUc boards 3s one party rnc?a filembber of
     that boerd'iu his pri.voteccrpncityes the other party, without
     in,quirin(: lnto th&..fr:irnes,s
                                    of the trcne.act?on. Our opinions
     Numbers q-l.014and 04378,~~and authorities therein cited. This
     6,etitti'nesee.meCenerallp to have been applied~in the undoing
     c@ cQntracts between municipalities hnB firms or corporations
         *t:hich
               an officer or employee of the nunicipzllty wcs a
     "%t ,, stockholdtiror employee, ahether such ofiicer or em-
     me-her;
     ployee perticipatcd in makin& the contrcct in bc>mlS of the
     ciUd0ipality   or not. 44 C. J. 93; Dillon o?,Xunicip~l Corpora-
     tions, 5th Ed., Vol. 2, pp. 1146-ll.47. See also, City of Eain-
     burgh v. Ellis, 59 S. :I. (2d) 99. tTowever,we are convinced
      that such holdings will not be applied un:ualifiealy to contracts
     m&e by the State, considering      the ltlrgenwn.Qerof State officers
      and enployees, their wisely ticctt~;red  rer;ifiencc-L:
                                                          im5 consquently
      reduze& liXcllhood of co.~lusio~end double deeling.
3on. Geo. H. Sheppard, PnGe 2


          In this cuse, the Texas Prison Doard does not mke
the contract of purchase. As stated in our Opinion Ko. 0-2&OS,!/       .
such purch!asesos t!ieone now involved are made by the Doara
of Control, of l:zhich
                     Mr. Dillord is not a member. i
          t’fe hive winy penal statute3 bearMS on soncr?hat
sinilm +ostious, but nose directly coverinK the instont one.
Art. XI), C. C., provider,that '1P*yofficer of this State v;ho
shall trade for, buy, or be in any viny conccrnod in the purchase
of any claim or demand against the State, shall be fined one
thousmd dollars.q* By Art. 371, P. C., county and city officers
are prohibited from txadiug in claim cCainst such counties and
cities. ,2nd,Art. 373, I?.C., provides a fine for a county or
city offioer who should becon;einterested in any c1htract with
such county or city. Other related stututes are found in Ch. 6,
of the Penal Code, but In our opinion none nppljr to this case.
          There WCS a statute, Art. 6171, Civil Statutes, vthich
prohibited members of the Board of Prison Cognisoioners fron
beinS directly or indirectly con.necteCwithor interested in
any contract, sale or purchase of any property or thing whatso-
ever which may be mde during his ters.of oiiice, and in which
the Stute LX the prison system i::interastefi,"md mking the
violation thereof a Ground for rcrlovul. Eut, that statute '$us
repealed by the act shioh abolished the DoorC of Prison Comxia-
siomss ac(icreate6 the Texas Prison Poord. Act: 1927, 40th
LeC.,.p. 29S, ch. 2113.
          T!?e rcpc:alof the old izticle‘GlP1, Civil Statutes,
.;ihioh
      h:,rYbrencuczted prior to the crootion Ci tbo Eoard of
Control, r:ndthe failure to cnan,ta similnr 15~;applicable to
the Prison E03ra, to 3 cctrttiumtcnt indicater:t.bclfqislative
thou[;htas :c ?:hat tho public policy 3houU be. ‘.it;tithe authority
to m'ce ::uchcontracts 1ocCed in tho Marc! oi Control f,!lcLesisla-
          ztly felt that tha problt:iticnr;&nst the Prison Bomxl
ture ev:.d:
';jas
    no locC.crnecessary or desirable.
                            3 contrsct zCr by th? Fo?rd of Control
            In O'ir oj:inicr.
for the ~~~rchoneof supplies fro= o- corporation, one of the
officers of r:hlch !o .za?ez.ber.of  the Tcxnc Pri.%~?Doard is not
?~lr se void 3s r: mttnr   oi‘ 13~1. On that basis 7:s:~
                                                       m%::er your
2uoytion iflthe ai:irmtive.       Cur opinion rr.iClit
                                                    bt:different
if it should be n::deto opprar that the Prison L!o?.rd    zember his
taken so~ieadvantage 0;'hi3 position to induce t!lopiirchasefron
the:concern in which he is intcrerted.